Citation Nr: 0212020	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  94-29 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss. 

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral eye 
disorder.

3.  Entitlement to service connection for a headache 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to August 
1991.

This matter comes back before the Board of Veterans' Appeals 
(BVA or Board) following a Board Remand of October 1998.  
This matter was originally on appeal from a March 1993 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Waco, Texas.  

The Board notes that in letters dated in July 1992, the 
veteran indicated that he did not receive notice of the March 
1992 VA examination or notice of the unappealed March 1992 RO 
rating decision.  He also noted his new address.  The notice 
of rating decision letter shows that the rating decision was 
mailed to the veteran's old mailing address.  There is no 
indication in the claims file that the veteran gave his new 
address to the RO at any time prior to July 1992, contrary to 
the veteran's assertion in the August 1992 claim.  There is 
not a copy of a letter giving notice to the veteran of the 
March 1992 VA examination in the claims file.  Nevertheless, 
the claims file shows that the veteran was scheduled for the 
examination and that he failed to report.  There is a 
presumption of regularity of the administrative process in 
the absence of clear evidence to the contrary and no such 
evidence is of record.  Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994).

The Board also notes that the RO granted service connection 
for pseudofolliculitis.  Accordingly, this issue is no longer 
before the Board as this constitutes a full grant of benefits 
sought on appeal. 


FINDINGS OF FACT

1.  By an unappealed March 1992 rating decision, the RO 
denied service connection for bilateral hearing loss and 
bilateral eye disorder.

2.  The evidence received subsequent to the March 1992 RO 
rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for bilateral hearing loss and 
bilateral eye disorder.

3.  The veteran is not shown to have a headaches disorder 
that is causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).

2.  New and material evidence has not been presented to 
reopen a claim for entitlement to service connection for 
bilateral eye disorder.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).  

3.  A headache disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post Board Remand

Pursuant to the Board's October 1998 Remand, the RO afforded 
the veteran two VA examinations and a nexus opinion on the 
nature and etiology of any headache disorder.  In addition, 
the RO adjudicated the issue of entitlement to service 
connection for a headache disorder as well as whether new and 
material evidence had been submitted to reopen the issues of 
service connection for bilateral hearing loss and bilateral 
eye disorder.  Based on the foregoing actions, the RO 
complied with the Remand instructions of October 1998.  
Stegall v. West, 11 Vet. App. 268 (1998). 


Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  While the VCAA does not serve as a basis to reopen 
a claim (unless new and material evidence is presented), the 
law does include an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The RO considered the veteran's 
claims under the VCAA as indicated in the May 2002 
Supplemental Statement of the Case (SSOC).  The RO provided 
the veteran with adequate notice as to the evidence needed to 
reopen his claims and to establish service connection and the 
reason the claims were denied.  Most recently, the veteran 
received a copy of the May 2002 SSOC.  In addition, the 
veteran received notice of the VCAA by letter dated in March 
2002.  The RO has also made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  The veteran was afforded VA examinations in 
January 1999 and March 2002.  The veteran has not made the RO 
or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board concludes that the duty to notify and duty to 
assist have been satisfied, and the Board will proceed with 
appellate review.


New and Material Evidence for Bilateral Hearing Loss

Evidence associated with the claims file prior to the RO's 
March 1992 rating decision included the veteran's service 
medical records, which showed that the veteran did not have a 
hearing impairment under VA regulations on enlistment.  
38 C.F.R. § 3.385 ("For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.").  In August 1976, the veteran showed an auditory 
threshold of 40 decibels in the frequency 3000 in his right 
ear.  This result was not repeated on subsequent audiological 
examinations.  The RO denied service connection on the basis 
that no hearing loss was noted in service nor found at 
discharge from service. 

Evidence associated with the claims file after the RO's March 
1992 rating decision follows.  The October 1992 VA 
examination report shows that the veteran complained of a 
"hearing defect" for the past twelve years from exposure to 
noise generated by diesel generators and/or firearms.  An 
audiological examination revealed bilateral sensorineural 
hearing loss in the high frequencies, but the hearing loss 
was not of sufficient severity as to constitute a hearing 
impairment under VA regulations.  38 C.F.R. § 3.385.  The 
veteran presented testimony on the etiology of his hearing 
loss at a personal hearing before the RO in February 1994.  
When the claim was previously considered, the RO found no 
evidence of a hearing impairment during service or at 
discharge.  The evidence submitted in the context of the 
current claim is also deficient in this regard.  

Simply put, what was missing at the time of the March 1992 
rating decision, and what continues to be missing, is medical 
evidence that demonstrates that the veteran currently has a 
hearing loss that meets the VA's definition of a hearing loss 
disability under 38 C.F.R. § 3.385.  Thus, while the results 
from the October 1992 VA examination and testimony from the 
veteran is new evidence, this evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  As no new and material 
evidence has been presented, the veteran's claim has not been 
reopened.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.


New and Material Evidence for Bilateral Eye Disorder

Evidence associated with the claims file prior to the RO's 
March 1992 rating decision included the veteran's service 
medical records.  In June 1973, the veteran had a foreign 
body removed from his left eye.  In June 1982, the veteran 
was seen for complaints of pain in his right eye stemming 
from an incident.  The assessment was soft tissue injury to 
the orbital.  In January of 1986, the veteran was seen for 
complaints of flashes of light for the past one and half 
years.  The veteran complained of left eye pain, irritation, 
and momentary flashes of light in March 1988.  There was a 
questionable diagnosis of photophobia and an assessment of 
conjunctival irritation status post foreign body.  The eye 
consult gave an impression of possible recurrent spontaneous 
corneal erosion.  In July 1991, an eye consult noted a 
possible tear dysfunction.  The RO denied service connection 
on the basis that while treatment was rendered for possible 
corneal destruction and pain in the eyes, the conditions 
resolved with treatment and left no impairment of vision.  

Evidence associated with the claims file after the RO's March 
1992 rating decision follows.  The October 1992 VA 
examination report shows that the veteran continued to make 
complaints similar to those documented in the service medical 
records.  The veteran was noted to wear prescription 
eyeglasses for reading, but used them rarely.  An eye 
examination was negative.  The diagnosis was history of 
conjunctival irritation.  The veteran presented testimony at 
a hearing at the RO in February 1994 on the same complaints 
concerning his eyes that are documented in the service 
medical records.  At a January 1999 VA examination, the 
veteran reported that he used eye drops.  A VA examination 
performed in March 2002 showed the veteran's vision was 
described as 20/20 in each eye without glasses.  

When the claim was previously considered, the RO found that 
the veteran was not shown to currently suffer from residuals 
of any eye disorder treated during service.  The record is 
essentially unchanged from the time of the March 1992 rating 
decision.  While the veteran has reported similar complaints 
before and after the March 1992 rating decision, the veteran 
is still not shown to have any residual disability that is 
due to to symptomatology he was treated for during service.  
In this regard, there is no medical evidence of any current 
eye disorder, and it is significant that the veteran's visual 
acuity was recently reported to be 20/20 bilaterally.  And 
while the record reflects that the veteran has reported that 
he occasionally uses prescription reading glasses, refractive 
error of the eye is not considered a disability for VA 
purposes.  38 C.F.R. § 3.303(c). 

Thus, this additional evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  As such, the Board finds that new and 
material evidence has not been presented, the veteran's claim 
remains denied.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 
3.156.


Service Connection for Headaches

Service medical records show that the veteran complains of 
headaches with post-nasal drip in April 1973.  In September 
1973, the veteran complains of frontal headaches in 
association with a fever.  He is seen for a headcold in 
November 1977.  In January 1986 and July 1991, the veteran 
complains of headaches in association with reading.  No 
chronic headache disorder is diagnosed during service.  

The October 1992 VA examination report shows that the veteran 
complained of throbbing aches in the supraorbital areas 
mainly in the morning.  He was diagnosed with headaches cause 
undetermined.  The veteran testified at the hearing that his 
headaches are related to eye strain and from reading.  The 
January 1999 VA examination report shows that the veteran 
related that he arises every morning with headaches and a 
stuffy nose.  The examiner diagnosed the veteran with sinus 
headaches.  According to the March 2002 VA examination 
report, the veteran similarly complains of headaches due to 
sinus problems.  The diagnosis was chronic headaches, 
specific etiology unknown, but possibly secondary to nasal 
congestion.  It is further noted that sinus x-rays show no 
evidence of acute or chronic sinusitis.  In an April 2002 
addendum, the examiner notes that a review of the service 
medical records fails to document a history of diagnosis or 
treatment for chronic headaches.  The examiner opines that 
the veteran's headaches are most likely due to migraines.  He 
further opines that there is no connection between the 
veteran's present headaches to service as the examiner found 
no documentary records of the veteran complaining of 
headaches or being diagnosed with headaches in service.  

Based on this record, the Board concludes that service 
connection for a headache disorder is not warranted.  Not 
only was a headache disorder not manifested or diagnosed 
during service, there is no medical evidence that relates any 
post service headaches to service.  In this regard, the 
medical evidence that suggests an etiology of the veteran's 
headaches is not helpful to his claim.  The VA examinations 
performed in January 1999 and March 2002 indicated that the 
veteran's headaches were essentially a manifestation of a non 
service connected disorder, specifically a sinus disorder, 
whereas the April 2002 addendum to the March 2002 VA 
examination indicated that the veteran's headaches were most 
likely migraines and that they were not related to service.  
In the absence of medical evidence that supports the 
veteran's contentions as to the etiology of his headaches and 
demonstrates a relationship to service, the Board concludes 
that service connection for a headache disorder is not 
warranted.  


ORDER

New and material evidence has not been presented to reopen 
the claims for service connection for bilateral hearing loss 
and a bilateral eye disorder, and service connection remains 
denied.  

Service connection for a headache disorder is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

